689 S.E.2d 120 (2010)
WHITE
v.
The STATE.
No. A09A1823.
Court of Appeals of Georgia.
January 5, 2010.
*121 Wystan B. Getz, for Appellant.
Daniel J. Porter, Dist. Atty., Carole Cox, Asst. Dist. Atty., for Appellee.
PHIPPS, Judge.
A jury found Leneto Marvel White guilty of an armed robbery at a restaurant. On appeal, White argues that the trial court erred in denying his objection to the state's use of peremptory strikes against two African-American prospective jurors. We find no reversible error and affirm.
White asserts that the state exercised its peremptory strikes in a racially discriminatory manner prohibited under Batson v. Kentucky.[1]
The evaluation of a Batson challenge involves a three-step process: (1) the opponent of a peremptory challenge must make a prima facie showing of racial discrimination; (2) the proponent of the strike must then provide a race-neutral explanation for the strike; and (3) the court must decide *122 whether the opponent of the strike has proven discriminatory intent.[2]
The findings of the trial court are entitled to great deference, and should not be disturbed unless clearly erroneous.[3]
The court found that White demonstrated a prima facie showing of racial discrimination based on the state's exercise of peremptory strikes against three of five African-American prospective jurors. Concerning the two strikes at issue in this appeal,[4] the state asserted that it struck one of the prospective jurors because he was close in age to White and likely to sympathize with him; because he had failed to report to the police a crime of which he had been a victim, potentially indicating a mistrust of law enforcement; and because his father had been wrongfully accused of rape and imprisoned pre-trial for a period of time before being released. The state asserted that it struck the other prospective juror because he had a brother with substance abuse problems who was incarcerated for first degree arson; because he became emotional and cried while discussing his brother during voir dire; and because, while discussing his prior employment as a correctional officer, he mentioned being dissatisfied with the general state of affairs in the correctional facility. The court found these proffered explanations to be race-neutral and held that White failed to show that the state had acted with discriminatory intent in exercising the strikes.
The court's findings were not clearly erroneous. "The [s]tate's tendered reasons were `based on something other than the race of the juror' and, thus, were facially race-neutral."[5] Contrary to White's assertion, these reasons satisfied the second step of the Batson analysis.[6] And White failed to show that the proffered reasons for the strikes were pretext behind which existed a discriminatory intent on the part of the prosecutor.[7] Although he contends that the state's proffered reasons did not demonstrate a lack of discriminatory intent, White bore the ultimate burden of persuasion regarding the racial motivation addressed in the third step of the Batson analysis.[8] White has not pointed to anything in the record that would show that the proffered reasons were not valid, and the record supports the state's explanations for the strikes; thus, the court did not clearly err in finding that, under the totality of the circumstances, the state lacked a discriminatory intent in exercising the peremptory strikes.[9]
Judgment affirmed.
SMITH, P.J., and BERNES, J., concur.
NOTES
[1]  476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).
[2]  Flanders v. State, 279 Ga. 35, 37(2), 609 S.E.2d 346 (2005) (citation omitted).
[3]  Jackson v. State, 265 Ga. 897, 900(2), 463 S.E.2d 699 (1995).
[4]  The court held that the state failed to provide a race-neutral explanation for the third strike and returned that prospective juror to the panel.
[5]  Arrington v. State, 286 Ga. 335, 339(9), 687 S.E.2d 438 (2009) (quoting Hernandez v. New York, 500 U.S. 352, 360(II)(B), 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991) (plurality opinion)); see Jackson, supra at 898, 463 S.E.2d 699 (unless discriminatory intent is inherent in proponent's explanation, reason offered will be deemed race-neutral).
[6]  See Flanders, supra (fact that prospective juror had family members with prior convictions was proper basis for use of peremptory strike); Alford v. State, 224 Ga.App. 451, 458(6), 480 S.E.2d 893 (1997) (concern that prospective juror could not be impartial in considering charges due to prior negative experiences with law enforcement was proper basis for use of peremptory strike); Ledford v. State, 207 Ga.App. 705, 706-707(1), 429 S.E.2d 124 (1993) (proximity in age between prospective jurors' children and defendant was proper basis for use of peremptory strikes). See generally Chunn v. State, 210 Ga.App. 209, 210-211(2), 435 S.E.2d 728 (1993) (reasonable suspicion about prospective juror's impartiality, insufficient to justify excusal for cause, nevertheless may justify exercise of peremptory strike).
[7]  See Woolfolk v. State, 282 Ga. 139, 142(3), 644 S.E.2d 828 (2007) (trial court could determine that improper discriminatory motive underlay exercise of peremptory strike when race-neutral explanation proffered by strike's proponent was so implausible or fantastic that it rendered explanation pretextual).
[8]  Rakestrau v. State, 278 Ga. 872, 874(3), 608 S.E.2d 216 (2005).
[9]  See Arrington, supra.